Teltronics, Inc. Pursues Sale Teltronics (NASDAQ Bulletin Board: TELT.OB) has put itself up for sale as a means to exit Chapter 11 bankruptcy. The 42 year old Palmetto, FL based company manufactures and services electronic hardware and software, primarily in the telecommunications industry. Teltronics offers state-of-the-art electronic design, development and manufacturing (“ISO 9001:2008”) as well as installation and contract maintenance services to a world-class roster of customers, including AT&T, Verizon, Sprint, Gazprom, ABB, Federal Bureau of Prisons and the New York Department of Education among others. With a global installed base of products, Teltronics operates three primary business segments via its US and UK companies and sales offices around the world: Communications Contract Manufacturing Teltronics’ installed base of proprietary communication and alarm products has created a contract service and maintenance platform with a multi-year recurring revenue stream associated with the support of long-time customers. The Company was compelled to seek the relief of Chapter 11 as a persistent lack of capital made the company vulnerable to the contraction in business associated with the recent recession. Teltronics filed on June 27, 2011.Management has used this opportunity to right-size its cost structure and refocus the organization. Teltronics will emerge from bankruptcy with a predictable core business and a stable of new and innovative products that enhance current customer relationships and provide significant opportunities for growth via expanded product offerings, additional channel penetration and enter into new markets. ($000’s) 2011P 2012P 2013P 2014P 2015P Sales GP % 41% 35% 41% 41% 39% 38% 38% EBITDA <1.6> If you wish to obtain any financial data or other information about this opportunity, please contact: David Asmann dasmann@tritoncap.com 312-575-0192 Jeff Connell jconnell@tritoncap.com 312-575-0190 TRITON CAPITAL PARTNERS, LTD www.tritoncap.com
